DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/27/2019, 03/06/2020, 05/07/2021, 06/29/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 20150350906 A1 to Patil et al., hereinafter Patil.
Regarding claim 1, Patil discloses an apparatus comprising: 

and at least one processor in communication with the memory (paragraphs 6, 8 and 45), 
wherein the at least one processor is to: 
detect, during a discovery window, a neighboring client station that is to perform peer-to-peer Wi-Fi communication via a Neighbor Awareness Networking (NAN) protocol (paragraphs 35 and 69); 
and establish, via a negotiation after the discovery window, a datapath with the neighboring client station, wherein the negotiation includes an exchange of NAN data path setup attributes in parallel with an exchange of attributes for an encryption cipher, the encryption cipher is based on a simultaneous authentication of equals (SAE) protocol (paragraph 76, “The authentication request 174 may indicate physical (PHY) layer capabilities, MAC layer capabilities, or both, of the second device 120.  For example, the authentication request 174 may indicate a crypto-suite supported by the second device 120.  The crypt-suite may include one or more security protocols, such as an authentication protocol, a key exchange protocol, an encryption algorithm, or a combination thereof, as illustrative, non-limiting examples.”, paragraph 78, “To generate the authentication response 172, the first device 110 may select a security protocol 286 of the crypto-suite supported by the second device 120.  For example, the first device 110 may select the security protocol 286 based on determining that the security protocol 286 is supported by the first device 110.  As another example, the security protocol 286 may indicate a particular crypto-suite (of multiple crypto-suites supported by the second device 120) selected by the first device 110.  In a particular implementation, the security 
and the SAE protocol is used to generate key material to encrypt the datapath (paragraphs 7, 8, 31, 32, 51, and 80). 
Regarding claim 2, Patil discloses wherein the negotiation includes a NAN data path setup handshake, the NAN data path setup handshake including a data path request message, a data path response message, a data path confirm message and a data path security install message (paragraphs 7, 8, 31, 32, 51, and 80). 
Regarding claim 3, Patil discloses wherein the negotiation includes an SAE handshake, 
Regarding claim 4, Patil discloses wherein the at least one processor is to generate a password and cause a transmission or presentation of the password to the neighboring client station via an out-of-band channel (paragraph 39 and 98). 
Regarding claim 5, Patil discloses wherein the at least one processor is to receive a password from the neighboring client station via an out-of-band channel (paragraph 39 and 98). 
Regarding claim 6, Patil discloses additionally comprising a NAN protocol enabled communications device coupled with the at least one processor, the NAN protocol enabled communications device including at least one antenna, at least one radio coupled to the at least one antenna, and at least one processor (paragraphs 251-253 and 255). 
Regarding claim 7, Patil discloses wherein the NAN protocol enabled communications device is to perform at least one of Wi-Fi communication or Bluetooth communication (paragraphs 35 and 69). 
Regarding claim 8, Patil discloses wherein the NAN protocol enabled communications device is to: generate a default password, wherein the default password is a binary 
Regarding claim 9, Patil discloses wherein the at least one processor is to: generate or receive a password, the password used to generate key material to encrypt the datapath; convert the password to a binary password via a hash function; and transmit the binary password to the NAN protocol enabled communications device (paragraphs 78, 97 and 98). 
Regarding claim 10, Patil discloses wherein the NAN protocol enabled communications device is to generate one or more SAE protocol attributes based on the binary password received from the at least one processor (paragraphs 35, 69, 76, 78, 97 and 98). 
Regarding claim 11, Patil discloses wherein the at least one processor is to store at least a first portion of the key material in the memory, the NAN protocol enabled communications device is to internally store at least a second portion of the key material, and the NAN protocol enabled communications device is to recover or re-setup the datapath with the neighboring client station via at least the first portion of the key material or the second portion of the key material (paragraphs 29-31, 35,40, 45, 48, 49, 64, 66, 69, 76, 78, 97 and 98). 
Regarding claim 12, Patil discloses a non-transitory machine-readable medium storing instructions to cause one or more processors of an electronic device to perform one or more operations comprising: 
detecting, during a discovery window, a neighboring client station that is to perform peer-to-peer Wi-Fi communication via a Neighbor Awareness Networking (NAN) protocol (paragraphs 35 and 69); 
negotiating, after the discovery window, NAN protocol parameters for a datapath with the neighboring client station, wherein the negotiating includes exchanging NAN data path setup attributes in parallel with an exchange of attributes for an encryption cipher, the encryption cipher is based on a simultaneous authentication of equals (SAE) protocol (paragraph 76, “The authentication request 174 may indicate physical (PHY) layer capabilities, MAC layer capabilities, or both, of the second device 120.  For example, the authentication request 174 may indicate a crypto-suite supported by the second device 120.  The crypt-suite may include one or more security protocols, such as an authentication protocol, a key exchange protocol, an encryption algorithm, or a combination thereof, as illustrative, non-limiting examples.”, paragraph 78, “To generate the authentication response 172, the first device 110 may select a security protocol 286 of the crypto-suite supported by the second device 120.  For example, the first device 110 may select the security protocol 286 based on determining that the security protocol 286 is supported by the first device 110.  As another example, the security protocol 286 may indicate a particular crypto-suite (of multiple crypto-suites supported by the second device 120) selected by the first device 110.  In a particular implementation, the security protocol 286 selected by the first device 110 may include a particular key exchange protocol, such as a password authenticated Diffie-Hellman (DH) key exchange protocol, as an illustrative, non-limiting example.  The password authenticated DH key exchange protocol may be based on a simultaneous authentication of equals (SAE) authentication protocol.  For example, as described with reference to FIG. 3, the password authenticated DH key exchange protocol may be a modified version of the SAE authentication protocol call-flow.” and paragraph 97, “The message exchange 300 may use a modified version of a call-flow of a simultaneous authentication of equals (SAE) authentication protocol.  For example, the message exchange 300 may be based on an IEEE 802.11ai based call-flow.  The message exchange 300 authentication protocol, such as a fast initial link setup (FILS) protocol, may use fewer messages than a number of messages used by an unmodified version of the SAE authentication protocol to establish the pairwise key 122.  For example, the message exchange 300 may use four messages as compared to eight messages used by the unmodified version of the SAE authentication protocol.”); 
generating key material to encrypt the datapath using the SAE protocol (paragraph 80); 
and establishing the datapath with the neighboring client station (paragraphs 7, 8, 31, 32, 51, and 80). 
Regarding claim 13, Patil discloses wherein the negotiating includes performing a NAN data path setup handshake process and the NAN data path setup handshake process including a data path request message, a data path response message, a data path confirm message, and a data path security install message (paragraphs 7, 8, 31, 32, 51, and 80). 
Regarding claim 14, Patil discloses wherein the negotiating includes an SAE handshake, the SAE handshake including at least one SAE commit message and at least one SAE confirm message (paragraphs 7, 8, 31, 32, 51, 78, 80, and 97). 
Regarding claim 15, Patil discloses the operations additionally comprising generating a password and transmitting or presenting the password to the neighboring client station via an out-of-band channel (paragraph 39 and 98). 
Regarding claim 16, Patil discloses the operations additionally comprising receiving a password from the neighboring client station via an out-of-band channel (paragraph 39 and 98). 
Regarding claim 17, Patil discloses the operations additionally comprising: 
via a NAN protocol enabled communications device coupled with the one or more processors: generating a default password, wherein the default password is a binary password generated via a hash function, the default password used to generate key material to encrypt the datapath in absence of an out-of-band password supplied by the one or more processors; and generating one or more SAE protocol attributes based on the binary password (paragraphs 78, 97 and 98). 
Regarding claim 18, Patil discloses the operations additionally comprising: generating or receiving a password used to generate key material to encrypt the datapath; convert the password to a binary password via a hash function; and transmit the binary password to a NAN protocol enabled communications device coupled with the one or more processors (paragraphs 78, 97 and 98). 
Regarding claim 19, Patil discloses wherein the NAN protocol enabled communications 
Regarding claim 20, Patil discloses the operations additionally comprising storing at least a first portion of the key material in a memory coupled with the one or more processors, wherein the NAN protocol enabled communications device is to internally store at least a second portion of the key material, and the NAN protocol enabled communications device is to recover or re-setup the datapath with the neighboring client station via at least the first portion of the key material or the second portion of the key material (paragraphs 29-31, 35,40, 45, 48, 49, 64, 66, 69, 76, 78, 97 and 98).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to security within a network environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431